
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.8


TRIBUNE COMPANY
SUPPLEMENTAL DEFINED CONTRIBUTION PLAN

(As Amended and Restated Effective January 1, 2004)

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 
   
   
   
  PAGE

--------------------------------------------------------------------------------

SECTION 1         Introduction   1         1.1   The Plan   1         1.2  
Purpose   1         1.3   Employers   1         1.4   Plan Administration   2
SECTION 2   2     Participation and Supplemental Benefits   2         2.1  
Eligibility   2         2.2   Amount of Supplemental Benefits   2         2.3  
Adjustment of Accounts   2         2.4   Payment of Accounts   2         2.5  
Vesting   3         2.6   Funding   3 SECTION 3   3     General Provisions   3  
      3.1   Terms   3         3.2   Beneficiary   3         3.3   Employment
Rights   4         3.4   Interests Not Transferable   4         3.5  
Controlling Law   4         3.6   Gender and Number   4         3.7   Action by
the Company   4         3.8   Successor to the Company or Any Other Employer   4
        3.9   Facility of Payment   5         3.10   Other Benefits   5        
3.11   Rights in the Event of Dispute   5 SECTION 4   5     Amendment and
Termination   5 SECTION 5   6     Claims for Benefits Procedure   6         5.1
  Claim for Benefits   6         5.2   Request for Review of a Denial of a Claim
for Benefits   6         5.3   Decision Upon Review of Denial of Claim for
Benefits   6

--------------------------------------------------------------------------------



TRIBUNE COMPANY SUPPLEMENTAL DEFINED CONTRIBUTION PLAN
 
(As Amended and Restated Effective January 1, 2004)

SECTION 1
 
Introduction

1.1   The Plan

        TRIBUNE COMPANY SUPPLEMENTAL DEFINED CONTRIBUTION PLAN (the "Plan"), was
established by TRIBUNE COMPANY, a Delaware corporation (the "Company"),
effective January 1, 1994 to provide certain benefits representing contributions
that could not be allocated to eligible employee accounts in the Tribune Company
Employee Stock Ownership Plan ("ESOP") because of limitations imposed by
Section 401(a)(17) of the Internal Revenue Code. Effective January 1, 2004, no
further contributions are being made to the ESOP and the ESOP is being merged
into the Tribune Company Savings Plan; therefore, the Plan is being restated to
provide that eligible employees will receive benefits under this Plan to
represent amounts that may not be allocated as employer Retirement and Profit
Sharing Contributions under the Tribune Company 401(k) Savings Plan because of
the limitations of Section 401(a)(17) of the Internal Revenue Code.

1.2   Purpose

        The Company and certain of its subsidiaries maintain, and are Employers
under, the Tribune Company 401(k) Savings Plan ("Savings Plan") which is
intended to constitute a qualified plan with a cash or deferred arrangement that
meets the requirements for qualification under Sections 401(a) and 401(k) of the
Internal Revenue Code. Section 401(a)(17) of the Internal Revenue Code limits
the amount of employees' annual compensation that may be taken into account in
determining the amount of Employer contributions that may be allocated to
accounts under a qualified defined contribution plan, to $200,000 (subject to
cost-of-living adjustments of that amount calculated as described in said
Section 401(a)(17)) (the "Compensation Limitation"). The purpose of this Plan is
to provide for Participants in this Plan the amount of Employer contributions
that would have been allocated to their respective accounts under the Savings
Plan but for the Compensation Limitation.

1.3   Employers

        The Company and each subsidiary of the Company that is an Employer under
the Savings Plan shall be an "Employer" under this Plan unless specified to the
contrary by the Company by notice to the Committee described in subsection 1.4.

1.4   Plan Administration

        The Plan will be administered by the Employee Benefits Committee of the
Company (or such successor committee as shall from time to time have
responsibility for administering the Savings Plan) (the "Committee"). The
Committee has, to the extent appropriate and in addition to the powers described
in subsection 2.1 below, the same powers, rights, duties and obligations with
respect to the Plan as under the Savings Plan with respect to that plan. The
Committee's determinations hereunder need not be uniform, and may be made
selectively among eligible employees, whether or not they are similarly
situated. The Plan will be administered on the basis of a "Plan Year" which is
each calendar year.

--------------------------------------------------------------------------------




SECTION 2
 
Participation and Supplemental Benefits

2.1   Eligibility

        Subject to the conditions and limitations of the Plan, each Employee of
an Employer on or after January 1, 2004, who is a participant in the Savings
Plan shall become a "Participant" under this Plan, entitled to benefits payable
under this Plan, as of the first day of the first plan year under the Savings
Plan which begins on or after January 1, 2004, and during which the Compensation
(as defined in the Savings Plan) of such participant, determined without the
Compensation Limitation, is greater than the Compensation Limitation.

        In the event of the death of such a Participant, his beneficiary shall
be entitled to participate in the Plan as of the date benefit payments to such
beneficiary commence under the Plan, to the extent provided by the following
subsections of the Plan.

2.2   Amount of Supplemental Benefits

        The Committee shall maintain or cause to be maintained in the records of
the Plan one or more separate bookkeeping accounts in the name of each
Participant. A Participant who participated in the Plan prior to January 1,
2004, shall have as his opening account balance the amount credited to his Plan
account as of December 31, 2003. In accordance with rules established by the
Committee, the Committee shall credit, at such time as the Committee determines,
to each Participant's account an amount equal to the difference between (i) the
value of the amount that would have been credited to the Participant's account
as an employer Retirement Contribution and employer Profit Sharing Contribution
under the Savings Plan if there had been no Compensation Limitation in effect
and (ii) the amount that is so credited to the Participant's account in the
Savings Plan.

2.3   Adjustment of Accounts

        The Committee shall adjust each Participant's accounts to reflect
(a) hypothetical earnings and losses of such benchmark investments as the
Participant may elect among such benchmark investments as the Committee shall
determine, and (b) distributions to the Participant. Any such adjustment, and
any Participant election among benchmark investments, shall be made at such
times, in such manner and subject to such rules as the Committee may determine.

2.4   Payment of Accounts

        A Participant (or his beneficiary in the event of his death) shall
receive in a lump sum, within a reasonable period of time after the Participant
terminates employment with all Employers, a cash amount equal to the vested
balance of his accounts (as determined under Section 2.5); provided, a
Participant may elect to receive the value of his accounts in annual
installments over two to ten years or to defer payment until he attains age 65;
provided further that the portion of a Participant's account that has a
benchmark investment in common stock of the Company shall be distributed in
shares of such stock. Any such election shall be made at such time and in such
manner as the Committee may determine. Notwithstanding any other provision of
this Plan to the contrary, the Committee, in its sole discretion, is empowered
to accelerate the payment of a Participant's account or of all Participants'
accounts, to a smaller number of installment payments or to a single lump sum
payment, for any reason the Committee may determine to be appropriate. Neither
the Employers nor the Committee shall have any obligation to make any such
acceleration for any reason whatsoever.

2

--------------------------------------------------------------------------------



2.5   Vesting

        A Participant shall be fully vested, and have a nonforfeitable right to,
the balances in his account representing employer Retirement Contributions that
could not be credited under the Savings Plan, as adjusted in accordance with
Section 2.3, and amounts credited to his account as of December 31, 2003
(representing amounts that could not be credited under the ESOP), as adjusted in
accordance with Section 2.3 of the Plan. The amounts credited to his account
representing employer Profit Sharing Contributions, as adjusted in accordance
with Section 2.3, shall vest in accordance with the following table:

If the Participant's
Number of Years of Service is:

--------------------------------------------------------------------------------

  Then his Nonforfeitable Percentage Shall Be:

--------------------------------------------------------------------------------

Less than five   0% Five or more   100%

Years of Service shall be determined in accordance with the terms of the Savings
Plan.

2.6   Funding

        Benefits payable under this Plan to a Participant or his beneficiary
shall be paid directly by the Employers from their general assets, in such
proportions as the Company shall determine. The provisions of this Plan shall
not require that the Employers segregate on their books or otherwise any amount
to be used for payment of benefits under this Plan; provided, the Employers may
establish a grantor ("rabbi") trust to hold assets for the payment of Plan
accounts, and any payout from such trust to or on behalf of a Participant shall
extinguish the Employer's liability hereunder to the extent of such payment.

SECTION 3
 
General Provisions

3.1   Terms

        References in this Plan to an individual as being a "participant" in the
Savings Plan and (unless expressly provided to the contrary in this Plan) terms
used in this Plan that also are used in the Savings Plan as to that individual
shall have the meanings for those terms set forth in the Savings Plan. For
purposes of this Plan, a "subsidiary" of the Company shall mean any corporation,
more than 50% of the voting stock in which is owned, directly or indirectly, by
the Company, and the term "Change-In-Control" shall mean a change in control as
defined in the Tribune Company Transitional Compensation Plan for Executive
Employees.

3.2   Beneficiary

        A Participant may designate the person or persons (including a trustee
or trustees) in an instrument filed with the Committee (in such form and in such
manner as the Committee may determine) to receive upon his death any amounts
remaining in his Plan account; provided, that in the case of a Participant who
is legally married on the date of his death, the Participant's beneficiary shall
be his spouse unless such spouse validly consents in writing to a different
beneficiary designation. The designation of the beneficiary (or form of payment)
cannot be changed without the spouse's consent unless the consent expressly
permits designations by the Participant without any further consent of the
spouse. The spouse's consent must acknowledge the effect of the designation and
be witnessed by a

3

--------------------------------------------------------------------------------




representative of the Plan or a notary public. Any death benefits payable
hereunder and not effectively disposed of pursuant to a valid beneficiary
designation shall be distributed in the following priority:

(i)to the Participant's spouse living at his death, if any; and

(ii)if the Participant has no spouse living at the time of his death, then to
his estate.

3.3   Employment Rights

        Establishment of the Plan shall not be construed to give any Participant
the right to be retained in the service of the Company or any of its
subsidiaries or to any benefits not specifically provided by the Plan.

3.4   Interests Not Transferable

        Except as to withholding of any tax under the laws of the United States
or any state or municipality, the interests of Participants and any other
persons who become entitled to a benefits under the Plan are not subject to the
claims of their creditors and may not be voluntarily or involuntarily
transferred, assigned, alienated or encumbered. Notwithstanding the immediately
preceding sentence, payment of a Participant's benefits shall be made pursuant
to the terms of a valid domestic relations order. For purposes of this plan, a
"valid domestic relations order" shall be a judgment, decree or order made
pursuant to and valid under a state domestic relations law that relates to the
provision of child support, alimony payments or marital property rights and that
provides for payment of a Participant's benefits to a spouse, former spouse,
child or other dependent of the Participant, so long as the judgment, decree or
order clearly specifies what benefits are to be paid pursuant to the order and
provides that benefits are paid only if, when and as otherwise paid to the
Participant. The Committee shall have sole and complete discretion to determine
whether a judgment, decree or order constitutes a valid domestic relations order
for purposes of this Section.

3.5   Controlling Law

        To the extent not superseded by the laws of the United States, the laws
of Illinois shall be controlling in all matters relating to the Plan.

3.6   Gender and Number

        Where the context admits, words in the masculine gender shall include
the feminine and neuter genders, the plural shall include the singular and the
singular shall include the plural.

3.7   Action by the Company

        Any action required of or permitted by the Company under the Plan shall
be by resolution of its Board of Directors or by a duly authorized committee of
its Board of Directors, or by any person or persons authorized by resolution of
its Board of Directors or such committee.

3.8   Successor to the Company or Any Other Employer

        The term "Company" as used in the Plan shall include any successor to
the Company by reason of merger, consolidation, the purchase or transfer of all
or substantially all of the Company's assets, or otherwise. The term "Employer"
as used in the Plan with respect to the Company or any of its subsidiaries shall
include any successor to that corporation by reason of merger, consolidation,
the purchase or transfer of all or substantially all of the assets of that
corporation, or otherwise.

4

--------------------------------------------------------------------------------




3.9   Facility of Payment

        Any amounts payable under this Plan to any person under a legal
disability or who, in the judgment of the Committee, is unable to properly
manage his affairs may be paid to the legal representative of such person or may
be applied for the benefit of such person in any manner which the Committee may
select.

3.10    Other Benefits

        The benefits provided under the Plan shall, except to the extent
otherwise specifically provided herein, be in addition to, and not in derogation
or diminution of, any benefits that a Participant or his beneficiary may be
entitled to receive under any other plan or program now or hereafter maintained
by the Company or by any of its subsidiaries.

3.11    Rights in the Event of Dispute

        If a claim or dispute arises concerning the rights of a Participant or
beneficiary to benefits under the Plan, regardless of the party by whom such
claim or dispute is initiated, the Company shall, upon presentation of
appropriate vouchers, pay all legal expenses, including reasonable attorneys'
fees, court costs, and ordinary and necessary out-of-pocket costs of attorneys,
billed to and payable by the Participant or by anyone claiming under or through
the Participant (such person being hereinafter referred to as the Participant's
"claimant"), in connection with the bringing, prosecuting, defending,
litigating, negotiating, or settling of such claim or dispute; provided, that:

(a)the Participant or the Participant's claimant shall repay to the Company any
such expenses theretofore paid or advanced by the Company if and to the extent
that the party disputing the Participant's rights obtains a judgment in its
favor from a court of competent jurisdiction from which no appeal may be taken,
whether because the time to do so has expired or otherwise, and it is determined
that such expenses were not incurred by the Participant or the Participant's
claimant while acting in good faith; provided further, that

(b)in the case of any claim or dispute initiated by a Participant or the
Participant's claimant, such claim shall be made, or notice of such dispute
given, with specific reference to the provisions of this Plan, to the Committee
within one year after the occurrence of the event giving rise to such claim or
dispute.

SECTION 4
 
Amendment and Termination

        While the Company and its subsidiaries that become Employers expect to
continue the Plan, the Company must necessarily reserve and reserves the right
to amend the Plan from time to time (including the right to amend the manner in
which accounts are adjusted to reflect investment earnings and losses or the
time value of money) or to terminate the Plan at any time. However, neither an
amendment of the Plan nor termination of the Plan may:

(a)cause the reduction in the amount credited to any Participant's account (and
of the Employers' obligation to pay such account) which had accrued as of the
date such amendment is made or the termination of the Plan occurs and which, but
for such amendment or termination, are payable under this Plan on, or would
become payable under this Plan after, the date such amendment is made or the
termination of the Plan occurs; or

(b)cause the modification, rescission or revocation of (i) the provisions of
subsection 2.1 with respect to a Change-In-Control or (ii) any written
determinations by the Committee pursuant

5

--------------------------------------------------------------------------------



to subsection 2.4 as to the form of payment of accounts to any person that are
in effect on said date.

In addition, no amendment or termination of the Plan which has the effect of
reducing or diminishing the right of any Participant to receive any payment or
benefit under the Plan will become effective prior to the expiration of the 36
consecutive month period commencing on the date of a Change-In-Control, if such
amendment or termination was adopted (i) on the day of or subsequent to the
Change-In-Control, (ii) prior to the Change-In-Control, but at the request of
any third party participating in or causing the Change-In-Control, or
(iii) otherwise in connection with or in anticipation of a Change-In-Control.

SECTION 5
 
Claims for Benefits Procedure

5.1   Claim for Benefits

        Any claim for benefits under the Plan shall be made in writing to any
member of the Committee. If such claim for benefits is wholly or partially
denied by the Committee, the Committee shall, within a reasonable period of
time, but not later than sixty (60) days after receipt of the claim, notify the
claimant of the denial of the claim. Such notice of denial shall be in writing
and shall contain:

(a)The specific reason or reasons for denial of the claim;

(b)A reference to the relevant Plan provisions upon which the denial is based;

(c)A description of any additional material or information necessary for the
claimant to perfect the claim, together with an explanation of why such material
or information is necessary; and

(d)An explanation of the Plan's claim review procedure as set forth below.

5.2   Request for Review of a Denial of a Claim for Benefits

        Upon the receipt by the claimant of written notice of denial of the
claim, the claimant may within ninety (90) days file a written request to the
Committee, requesting a review of the denial of the claim, which review shall
include a hearing if deemed necessary by the Committee. In connection with the
claimant's appeal of the denial of his/her claim, he/she may review relevant
documents and may submit issues and comments in writing.

5.3   Decision Upon Review of Denial of Claim for Benefits

        The Committee shall render a decision on the claim review promptly, but
no more than sixty (60) days after the receipt of the claimant's request for
review, unless special circumstances (such as the need to hold a hearing)
require an extension of time, in which case the sixty (60) day period shall be
extended to 120 days. Such decision shall:

(a)Include specific reasons for the decision;

(b)Be written in a manner calculated to be understood by the claimant; and

(c)Contain specific references to the relevant Plan provisions upon which the
decision is based.

The decision of the Committee shall be final and binding in all respects on both
the Company and the claimant.

6

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.8

